 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No. 1:18-mj-00051-SAB

12                  Plaintiff,                           ORDER STAYING EXECUTION OF
                                                         ARREST WARRANT AND REQUIRING
13           v.                                          DEFENDANT ELIAZAR J. HUERTA TO
                                                         SELF SURRENDER ON DECEMBER 16,
14   ELIAZAR J. HUERTA,                                  2018 AND APPEAR ON DECEMBER 20,
                                                         2018
15                  Defendant.

16

17          On October 26, 2018, Defendant Eliazar J. Huerta plead guilty to operating a motor

18 vehicle while his driver’s license was suspended for operating a motor vehicle under the

19 influence of alcohol or drugs in violation of 36 C.F.R. § 4.2(b) and California Vehicle Code §
20 14601.2(a). (ECF Nos. 10, 11.) Defendant was to surrender to the Fresno County Jail to serve 5

21 days on weekends. (ECF No. 11.) On November 27, 2018, an order on petition for violation of

22 probation was filed and an arrest warrant issued. (ECF Nos. 12, 13.) Defendant was in violation

23 of his conditions of probation because he failed to surrender to serve the final day of his sentence

24 on November 24, 2018, and failed to pay a special assessment of $10.00 by November 15, 2018.

25 (ECF No. 12.)

26          Upon request of his counsel to vacate the warrant, the Court shall stay the execution of

27 the arrest warrant and Defendant shall be required to self-surrender to serve the remainder of his

28 time in custody. Additionally, an arraignment and initial appearance shall be set for December


                                                     1
 1 20, 2018, on Defendant’s petition.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.      The arrest warrant issued November 27, 2018 is STAYED until further order of

 4                  the Court;

 5          2.      Defendant Eliazar Huerta shall self-surrender to the Fresno County Jail no later

 6                  than 10:00 a.m. on Sunday, December 16, 2018, to serve the one day remaining in

 7                  his sentence;

 8          3.      Defendant Eliazar Huerta shall be released no earlier than 10:00 a.m. on Monday,

 9                  December 17, 2018;

10          4.      An arraignment/initial appearance is set for December 20, 2018, at 10:00 a.m. in

11                  Courtroom 9; and

12          5.      Defendant Eliazar Huerta shall personally appear at the December 20, 2018

13                  hearing.

14
     IT IS SO ORDERED.
15

16 Dated:        December 10, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
